Citation Nr: 9904525	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  95-18 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for intervertebral disc 
syndrome of the lumbosacral spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1976 to August 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 RO decision which granted an 
increased rating, from 10 percent to 20 percent, for the 
veteran's service-connected intervertebral disc syndrome of 
the lumbosacral spine.  He appeals for a higher rating.  He 
failed to report for a Board hearing which was scheduled for 
November 1998.


FINDING OF FACT

The veteran has no more than moderate intervertebral disc 
syndrome of the lumbosacral spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
intervertebral disc syndrome of the lumbosacral spine have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Code 5293 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from March 1976 to August 
1989.  A review of his service medical records reveals that 
in February 1986, he fell on his back while playing 
basketball.  Following an examination, the clinical 
impression was mechanical low back pain secondary to trauma.  
It was recommended that he be placed on light duty with no 
physical training; medication was prescribed.  In February 
1989, he again presented for treatment of back problems after 
having played basketball.  He was variously diagnosed as 
having a low back strain and mechanical low back pain.  
Thereafter, he regularly presented for treatment of back 
problems.  He was discharged from service in August 1989.

In November 1989, the veteran was examined for VA 
compensation purposes, during which he complained of back 
pain and stiffness, among other things.  Following physical 
examination and X-rays, the diagnoses included mild 
degenerative disc disease of L4-L5.

By a January 1990 RO decision, service connection for 
degenerative disc disease of the lumbosacral spine was 
granted and a 10 percent rating was assigned. 

VA outpatient records, dated in November 1993, show that the 
veteran presented for treatment of back problems after having 
run into another player during a game of basketball.  
Following an examination, the assessment was recurrent low 
back pain with muscle spasms.  He received treatment in 
December 1993, and the assessment was probable mechanical low 
back pain.

A May 1994 VA medical certificate shows that the veteran 
complained of chronic low back pain.  He said he had been 
playing basketball and lifting heavy objects, and that the 
next day he had severe back pain.  Following an examination, 
the diagnostic impression was chronic low back pain. 

By a May 1994 RO decision, the veteran was granted an 
increased rating for degenerative disc disease of the 
lumbosacral spine from 10 to 20 percent.

VA medical records, dated in October 1994, show that the 
veteran presented for treatment, complaining of chronic low 
back and right leg pain.  The provisional diagnoses were low 
back pain and a herniated nucleus pulposus at L4-L5. 

An October 1994 VA X-ray report of the lumbosacral spine 
shows that the veteran had degenerative changes and 
intervertebral disc space narrowing at L5-S1.  
 
An October 1994 MRI study of the lumbosacral spine led to 
impressions of large disc herniation at L4-L5 on the right 
side with displacement and compression of the thecal sac to 
the left and disc bulges at L3-L4 and L5-S1; osteophyte 
formation at L3-L4, L4-L5, and L5-S1; and degenerative disc 
disease at L2-L3, L3-L4, L4-L5, and L5-S1. 

A November 1994 VA CT study of the lumbar spine resulted in 
the following impressions: (1) moderate sized right central 
disc herniation at the L4-L5 level, resulting in extrinsic 
compression along the right anterolateral aspect of the 
thecal sac; there was effacement of the fat within the right 
lateral recess with significant compression upon the right L5 
nerve root; and (2) small central disc herniation at the L5-
S1 level which is not neural compressive.

A November 1994 VA report regarding a myelogram of the lumbar 
spine reveals the following impressions: (1) mild disc 
bulging at the L2-L4 and L3-L4 levels, resulting in mild 
extrinsic compression upon the thecal sac; and (2) moderate 
sized right central disc herniation at the L4-L5 level, 
resulting in extrinsic compression along the right 
anterolateral aspect of the thecal sac.  In addition, it was 
noted that there was significant compression with nonfilling 
of the right L5 nerve root.  There was also extrinsic 
compression upon the origin of the right S1 nerve root. 

On December 30, 1994, the veteran was hospitalized at a VA 
facility for planned low back surgery, but he was sent home 
on pass and returned to the hospital on January 3, 1994.  It 
was noted that he had a long history of low back pain with a 
sciatic component into his right lower extremity.  Reportedly 
he had tried medication, physical therapy, and epidural 
steroids without success.  On January 3, 1994, he underwent 
an L4-L5 diskectomy for a bulging disc at L4-L5, on the right 
side.  Postoperatively, it was noted he was ambulating with 
minimal pain.  He was discharged home on January 5, 1995.

A January 1995 VA compensation examination report shows that 
the veteran had undergone a back operation three weeks 
earlier.  Since the surgery, he related, he still had 
problems with pain involving his right leg, but said the 
intensity of the pain, though persistent, was not as severe 
as it was preoperatively.  He said his right leg tended to 
give way; he did not complain of any numbness involving his 
right leg.  He complained of pain with any attempt to sit, 
stand, or walk for any significant length of time or 
distance.  He related he was using a cane to assist in 
ambulation.  He related he was on pain medication.  On 
objective examination, he had a 3 inch incision about the low 
back which had some peri-incisional swelling; there was 
evidence of subcuticular stitches that were still intact.  
Range of motion studies of the lumbar spine reflected that 
flexion was limited to 30 degrees.  He was unable to extend 
because of increased pain.  He could not flex to the left or 
right side, because of pain.  Straight leg raising from the 
sitting position, on the left side, resulted in right hip 
pain; straight leg raising, on the right side, resulted in 
pain which radiated downward to the ankle.  The impression 
was that the veteran was fresh from a L4-L5 laminectomy and 
was still in the healing phase.  It was noted he still had 
some persistent signs and symptoms, which were compatible 
with L5 radiculopathy.  It was anticipated that his progress 
would be slow secondary to the persistence of L5 
radiculopathy.  It was noted that it was going to take some 
time, at least three to four months, before his low back 
symptoms were to subside and abate.  It was remarked that he 
had lost a great deal of flexibility involving his lumbar 
spine and would be in need of intensive physical therapy.  In 
his present state, it was opined that he was unemployable; 
however, it was anticipated that with appropriate time for 
healing (including time for his nerve root irritation to 
resolve), he would be able to return to meaningful 
employment. 

VA outpatient treatment records, dated in March 1995, show 
that the veteran was doing well since his back surgery and 
had decreased pain.

By March 1995 RO decision, the veteran was granted a 
temporary total convalescent rating based on surgery for 
service-connected intervertebral disc syndrome of the 
lumbosacral spine from January 3, 1995 through April 1995; 
thereafter, a 20 percent rating was assigned effective from 
May 1, 1995. 

A June 1995 VA record shows that the veteran had radicular 
signs of the lumbosacral spine, and right-sided nerve 
compression with L5-S2 diskectomy.  It was noted that the 
veteran had been out of work since October 1994, secondary to 
his back condition. 

A September 1995 VA compensation examination report shows 
that the veteran had a long history of low back pain with a 
sciatic component in his right lower extremity.  It was noted 
he underwent low back surgery in January 1995, and 
postoperatively he was able to walk with minimal pain.  
Thereafter, he was followed in the orthopedic clinic.  It was 
noted he was most concerned about his right leg pain.  He had 
been instructed in physical exercises to help him strengthen 
his back.  He related he still had low back pain if he lifted 
more than 10 pounds, did repetitive bending, or climbed 
ladders.  (He said his job required climbing ladders, 
bending, carrying, and inserting wires into the ceiling which 
required that he strain his back.)  On objective examination, 
there was no evidence of muscle spasm of the lumbar spine.  
He had a two inch surgical scar which was well-healed.  His 
ambulation was noted as within normal limits.  His muscular 
development in the lower extremities was maintained with no 
atrophy.  He could forward flex the lumbar spine to 40 
degrees, at which point he said he had pain.  Hyperextension 
and side bending were normal.  It was noted that in June 1995 
an orthopedist had noted that the veteran had been out of 
work since October 1994, secondary to a back condition, and 
it was noted that he was still unable to work.  The final 
diagnosis was degenerative disc disease (at L3-S1), mild 
desiccation of the L2-L3 intervertebral discs, status post 
right hemilaminectomy at L4 for diskectomy (posterior and on 
the right side at L4-L5).  There was small posterocentral 
disc herniation, slightly indenting the left S1 nerve root at 
L5-S1; and there was a mild diffuse disc bulge at L3-L4.  It 
was noted that the veteran did not wear a back brace and that 
his only medication was Tylenol. 

A September 1995 Claim Form for Continuing Disability 
Insurance Benefits notes that the veteran was status post L4-
L5 diskectomy and laminectomy.  It was noted that he needed 
weekly treatment and 3 to 4 months to rehabilitate his low 
back.  It was noted that he had not been released to any job 
and that his prognosis was good.  

A December 1995 VA prescription form shows that the veteran 
was to be out of work secondary to a back condition from 
October 4, 1994 to January 17, 1996. 

VA medical records dated in 1996 show that the veteran was 
treated for the low back disability and other conditions.  
Records dated in March 1996 show that he complained mainly of 
right leg pain and dragging since his surgery.  It was noted 
that he now wanted to go back to work, had not had an EMG 
study due to incarceration, and had been using illicit drugs 
and was requesting drug rehabilitation.  EMG studies 
performed in August 1996 showed that he had probable chronic 
right L5 radiculopathy. 

In an August 1996 decision, the RO extended the previously 
granted temporary total compensation rating, due to low back 
surgery, to cover the period of January 3, 1995 through July 
1995.  A 20 percent rating for the low back condition was 
continued from August 1, 1995.

In a July 1997 letter, the veteran related that he had failed 
to report for a June 1997 VA examination due to his 
incarceration for a driving violation.

A March 1998 VA compensation examination report shows that 
the veteran reported he could not work due to his medical 
problems, including back problems.  He also related he had a 
history of polysubstance abuse and was currently receiving 
treatment at a methadone clinic.  As for current complaints, 
he related he had constant back pain which did not have much 
of a radicular component.  He said he was unable to walk 
correctly.  He related he felt nervous and shaky and that his 
legs trembled when he walked.  On examination, strength in 
the right lower extremity was normal, and the doctor 
commented that this was the extremity which the veteran 
initially claimed was symptomatic.  The left lower extremity 
demonstrated diffuse break-away weakness but it was also 
noted that his effort was erratic and that the peaks of 
contractions seemed to exhibit normal strength.  The doctor 
pointed out that since the veteran had not previously 
complained of this extremity, one would have to wonder if he 
was confused.  Deep tendon reflexes, including bilateral 
ankle jerks, were 3+ and symmetric.  Sensory examination was 
intact to pin and light touch.  His gait was somewhat 
"bizarre" and "had a herky-jerky, bouncing quality which 
was suggestive of astasia-abasia."  He was able to heel, 
toe, and tandem walk without significant difficulty.  He 
could stand on each foot independently.  He could do deep 
knee bends, without much difficulty.  His lumbosacral spine 
showed a near-full range of motion and he was able to bring 
his fingertips within about eight inches of the floor.  He 
had a midline lumbar laminectomy scar.  He had no spasm or 
local tenderness over the lumbar spine.  The clinical 
impressions were chronic low back pain, status post lumbar 
laminectomy for a right L4-L5 herniated nucleus pulposus, 
with no objective neurological deficits at the time of the 
examination; (2) gait abnormality, possibly on "functional" 
basis; and (3) a history of polysubstance abuse.

II. Legal Analysis

The veteran's claim for an increase in a 20 percent rating 
for intervertebral disc syndrome of the lumbosacral spine is 
well grounded, meaning plausible.  The file shows that the RO 
has properly developed the evidence, and there is no further 
VA duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the more recent 
evidence is generally the most relevant in an increased 
rating claim, as the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Intervertebral disc syndrome is rated 20 percent when 
moderate, with recurring attacks.  A 40 percent requires that 
the intervertebral disc syndrome be severe, with recurring 
attacks and intermittent relief.  38 C.F.R. § 4.71a, Code 
5293. 

Lumbosacral strain is rated 20 percent rating when there is 
muscle spasm on extreme forward bending, and unilateral loss 
of lateral spine motion in the standing position.  A 40 
percent rating requires that the lumbosacral strain be 
severe, with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral spine 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295. 

Moderate limitation of motion of the lumbar spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A review of the claims file shows that the veteran injured 
his back during service (1976-1989) and was diagnosed as 
having mechanical low back pain and low back strain.  Shortly 
after his discharge, it was noted that he had mild 
degenerative disc disease of the lumbosacral spine.  
Beginning in late 1993, he sought treatment for increasing 
low back symptoms.  Diagnostic studies in late 1994 revealed 
disc herniation and nerve compression of the lumbosacral 
spine.  In January 1995, he was hospitalized at a VA facility 
and underwent an L4-L5 diskectomy.  Postperative records, 
including a January 1995 VA compensation examination report, 
show that he had some persistent signs and symptoms which 
were compatible with L5 radiculopathy.  It was anticipated 
that his surgical recovery would take at least three to four 
months based on the persistence of his L5 radiculopathy.  
Based on the low back surgery, the RO granted a temporary 
total convalescent rating from January 1995 through July 
1995. 

In September 1995, the veteran underwent another VA 
compensation examination which showed that he had done well 
following his January 1995 back surgery.  On objective 
examination of the lumbosacral spine, he had no muscle 
spasms.  He had some limitation of motion with pain; his 
ambulation was within normal limits; and his muscular 
development was maintained, with no atrophy.  The diagnoses 
included degenerative disc disease and mild desiccation of 
the L2-L3 intervertebral discs.  It was noted that he was not 
wearing a back brace and was only being medicated with 
Tylenol.  

More recent medical evidence includes a March 1998 VA 
compensation examination which shows that the veteran 
reported that he was in constant back pain that did not have 
much of a radicular component.  He also related he was unable 
to walk properly.  On objective examination of the 
lumbosacral spine, his range of motion was near full, and he 
had no spasms or local tenderness.  He had normal strength in 
the lower extremities, normal reflexes and sensation, and 
other normal neurological signs.  The clinical impressions 
were chronic low back pain, status post lumbar laminectomy 
for a right L4-L5 herniated nucleus pulposus (with no 
objective neurological deficits), and gait abnormality 
(possibly on a functional basis).  In the examination report, 
the doctor made clear that, despite the veteran's performance 
during testing, there were no objective abnormal neurological 
signs and there was no organic basis for the low back 
disability to produce the claimed gait disturbance.

In sum, the veteran's low back disorder is currently 
manifested by complaints of pain, but he does not have any 
objective abnormal neurological signs to suggest more than 
moderate (20 percent ) intervertebral disc syndrome under 
Code 5293; neurological findings in the recent medical 
records have been essentially normal.  Further, the evidence 
does not support a rating higher than 20 percent under Code 
5295, as there is no evidence that he has severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral spine 
motion with osteoarthritic changes, etc.  In fact, the recent 
medical evidence does not show even the 20 percent criteria 
under that code.  The criteria for a rating greater than 20 
percent under Code 5292 also are not met, as recent medical 
evidence shows that low back range of motion has been 
characterized as nearly full, and any limitation of motion is 
by no means severe in nature.  While the veteran has asserted 
that he has low back pain on prolonged activity, there is no 
probative evidence of further limitation of motion or other 
functional impairment, from pain on use or flare-ups, which 
would tend to show the criteria for the next higher rating of 
40 percent under Code 5292.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating for intervertebral disc syndrome of the 
lumbosacral spine must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski; 1 Vet. App. 49 (1990).


ORDER

An increased rating for an intervertebral disc syndrome of 
the lumbosacral spine is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 10 -


